         Case 1:18-cv-01636-TSC Document 39 Filed 07/11/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 COUNCIL OF PARENT ATTORNEYS
 AND ADVOCATES, INC.,

                Plaintiff,

        v.                                      Case No. 1:18-cv-1636-TSC

 ELIZABETH (BETSY) DEVOS,
 SECRETARY OF EDUCATION, et al.,

                Defendants.


                                  JOINT STATUS REPORT

       The parties respectfully submit this Joint Status Report in response to the Court’s June 11,

2020 Order, which directed the parties to address the status of negotiations regarding Plaintiff’s

pending fee application. The parties have continued their settlement discussions on the fees-and-

costs issue, and their efforts remain ongoing. They respectfully ask for additional time to

determine whether they can resolve this issue and suggest filing another joint status report with

this Court on or before August 12, 2020, to provide the Court a further update about their efforts.



       Dated: July 11, 2020           Respectfully submitted,

                                      ETHAN P. DAVIS
                                      Acting Assistant Attorney General

                                      CARLOTTA WELLS
                                      Assistant Branch Director, Federal Programs Branch

                                      /s/ Kevin Snell
                                      KEVIN SNELL
                                      Trial Attorneys
                                      Federal Programs Branch
                                      U.S. Department of Justice, Civil Division
                                      1100 L St. NW



                                                 1
Case 1:18-cv-01636-TSC Document 39 Filed 07/11/20 Page 2 of 2




                     Washington, D.C. 20005
                     Telephone: (202) 305-0924
                     Fax: (202) 616-8460
                     Email: Kevin.Snell@usdoj.gov

                     Counsel for Defendant


                     /s/ Jean-Claude André
                     Jean-Claude André (admitted pro hac vice)
                     Sidley Austin LLP
                     555 West Fifth Street, Suite 400
                     Los Angeles, CA 90013
                     Telephone: (213) 896-6000
                     Fax: (213) 896-6600
                     Email: jcandre@sidley.com

                     Jennifer J. Clark
                     Sidley Austin LLP
                     1501 K Street, NW
                     Washington, DC 20005
                     Telephone: (202) 736-8000
                     Fax: (202) 736-8711
                     Email: jennifer.clark@sidley.com

                     Seth Michael Galanter
                     Crystal M. Adams
                     National Center for Youth Law
                     1313 L St. NW, Suite #130
                     Washington, DC 20005
                     Telephone: (202) 288-8188
                     Fax: (202) 868-4788
                     Email: sgalanter@youthlaw.org

                     Michael Harris (admitted pro hac vice)
                     National Center for Youth Law
                     405 14th St., 15th Floor
                     Oakland, CA 94612
                     Telephone: (510) 835-8098
                     Fax: (410) 835-8099
                     Email: mharris@youthlaw.org

                     Counsel for Plaintiff




                               2
